 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9   MARGARET RUDIN,                                     Case No. 2:20-cv-00090-RFB-NJK
10                                        Plaintiff,
                                                                            ORDER
11           v.
12   FBI, et al.,
13                                     Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 13] of the

16   Honorable Nancy J. Koppe, United States Magistrate Judge, entered February 24, 2020.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific

19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §

20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is

21   required to “make a de novo determination of those portions of the report or specified proposed

22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local

23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct

24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.

25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due

26   by March 9, 2020. No objections have been filed. The Court has reviewed the record in this case

27   and concurs with the Magistrate Judge’s recommendations.

28   ...
 1         On January 17, 2020, the Court ordered Plaintiff to file a notice of change of address by
 2   February 14, 2020. Docket No. 5. The Court expressly warned that “FAILURE TO COMPLY
 3   WITH THIS ORDER MAY RESULT IN THE DISMISSAL OF THIS CASE.”
 4         IT IS THEREFORE ORDERED that the Amended Report and Recommendation [ECF
 5   No. 13] is ACCEPTED and ADOPTED in full.
 6         IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.
 7         The Court Clerk is directed to mail a copy of this order to Plaintiff’s last known address.
 8
           DATED: March 10, 2020.
 9
                                                         _____________________________
10                                                       RICHARD F. BOULWARE, II
11                                                       UNITED STATES DISTRICT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
